Citation Nr: 1744635	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-33 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable rating for service-connected left optic neuropathy.


REPRESENTATION

The Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) from August to December 1974 and on active duty from June 1977 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2016, the Veteran and his spouse testified at a Board hearing conducted via video-conference before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Since the RO's last adjudicative action of this claim, a February 2017 VA eye examination report, which includes assessments of the Veteran's bilateral visual acuity, has been associated with the Veteran's claims file.  Accordingly, the Veteran's left eye increased rating claim must be remanded to consider this newly-associated relevant evidence.

Additionally, during his November 2016 Board hearing, the Veteran and his spouse asserted that his May 2013 VA eye examination contains inadequate findings to effectively evaluate his left eye disability, as the examiner failed to assess the Veteran's ability to perceive color and the blind spots in his vision.  Indeed, neither the 2013 nor 2017 examinations include assessments of the Veteran's ability to perceive color or the presence of blind spots in his vision.  Accordingly, the Board finds that a new VA examination is required to assess these reported visual impairments stemming from the Veteran's service-connected left eye disability.  

Further, the Veteran's recent, outstanding VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's VA treatment records from January 2017.

2.  Schedule the Veteran for a VA examination to assess the severity of the service-connected left optic neuropathy.  

In addition to all findings required in the VA eye examination form (DBQ form), the examiner should also complete any testing relevant to the Veteran's reports that he has an inability to fully-perceive color (color-blindness) and has blind spots in his left eye vision.  

3.  Finally, readjudicate the Veteran's claim seeking a compensable rating for left optic neuropathy.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

